DETAILED ACTION
Response to Arguments
Object to drawing is withdrawn after further consideration.
Rejections under 112(b) and interpretations under 112(f) are withdrawn in light of amendments.
Applicant's arguments filed on page 10-13 with respect to rejections under 35 USC § 102 have been fully considered but they are not persuasive. 
Applicant argues that ‘The loss functions disclosed in Hyun et al. are not equivalent to information indicating a validity of the estimated reception signal or the estimated ultrasonic image. Further, the loss functions disclosed in  Hyun et al. do not generation information based on an "estimated reception signal or the estimated ultrasonic image output from the neural network," as set forth in claim 1’ .  The office respectfully disagree.  Equation (4), (5), (6) and (7) are all example loss function that are based on a difference yp -ˆyp, and “y is estimated as the absolute value of the channel sum” or reception signal, as defined in [0031] in Hyun.   Therefore Hyun’s teaching reads on the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 6, 10, 17 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by Hyun (US 20190295295).
Regarding claim 1, Hyun teaches an ultrasonic imaging device, comprising: 
a memory coupled to a processor([0052], GPU, ASIC, memory), the memory storing instructions that when executed configure a processor to:
receive a reception signal output by an ultrasonic probe that has received an ultrasonic wave from a subject, and generate an ultrasonic image based on the reception signal( 152 in Fig. 1B); 
implement a trained neural network (156 in Fig. 1B)configured to receive the reception signal or the generated ultrasonic image, and output an estimated reception signal or an estimated ultrasonic image; and 
generate information indicating validity( [0020], the loss function… similarity losses) of the estimated reception signal or the estimated ultrasonic image([0020], estimated real-time B-mode image)  based on a difference between the reception signal([0020], real-time RF signals taken directly from ultrasound transducer array elements ) , the ultrasonic image, the estimated reception signal, the estimated ultrasonic image, and output of an intermediate layer of the neural network([0020], generated conventional B-mode image to an output of a block of the CNN; [0020], the loss function… similarity losses ; equation (1)-(7), yp -ˆyp ).


Regarding claim 6, Hyun teaches the ultrasonic imaging device according to claim 1, wherein the neural network is configured to receive the generated ultrasonic image and output the estimated ultrasonic image([0020], estimated real-time B-mode image), and wherein the processor is configured to obtain a difference between the ultrasonic image input to the neural network and the estimated 

Regarding claim 10, Hyun teaches the ultrasonic imaging device according to claim 1, wherein the trained neural network has been trained using training data, and for the training data, an ultrasonic image is used as input data([0020], real-time RF signals taken directly from ultrasound transducer array elements ).
“and ultrasonic image in which a density of at least one of a transmission scanning line and a reception scanning line is higher than that of the input data is used as training reference data “does not further limit the scope of the claim because it is nonfunctional descriptive material,  since it does not change the method steps of claimed invention, as stipulated in page 8,  Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.


Claim 17 recites the image processing device in the ultrasonic imaging device in claim 1, and is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of KANG (US 20180174001).
Regarding claim 4, Hyun teaches the ultrasonic imaging device according to claim 1.
Hyun does not expressly teach wherein the processor is configured to obtain a value indicating the validity corresponding to the obtained difference with reference to a predetermined relationship between a difference and a value indicating validity.
However KANG teaches the validity corresponding to the obtained difference with reference ([0048], the loss) to a predetermined relationship between a difference and a value ([0048], a threshold) indicating validity([0048], determine that the neural network 130 does not accurately recognize the training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and KANG, by substituting loss minimization in Hyun with comparing loss with threshold taught by KANG, with motivation that “training data may need to be selected to improve a recognition accuracy, and the selected training data may be used in a subsequent iteration” ( KANG,  [0045])

Regarding claim 5, Hyun in view of KANG teaches the ultrasonic imaging device according to claim 4, wherein the predetermined relationship between the difference and the value indicating the validity is set such that when the difference is within a predetermined range, the corresponding value indicating the validity is higher than in other ranges, and wherein the predetermined range is a range of a value distribution of differences between a plurality of pieces of training input data used during training of the neural network and a plurality of pieces of output data output respectively( KANG, 


Regarding claim 16, Hyun teaches the ultrasonic imaging device according to claim 1.
Hyun does not expressly teach herein the trained neural network includes a plurality of neural networks, and each of the neural networks generates the estimated reception signal or the estimated image, wherein the processor is configured to generate the information indicating the validity for each of a plurality of the estimated images generated by the plurality of neural networks, and wherein the image processing unit is configured to select or generate more valid information from a plurality of pieces of the information indicating the validity.
However, KANG teaches wherein the trained neural network includes a plurality of neural networks([0006], clusters), and each of the neural networks generates the estimated reception signal or the estimated image([0017], an estimated value output from the neural network in response to the training data), wherein the processor is configured to generate the information indicating the validity for each of a plurality of the estimated images generated by the plurality of neural networks([0046], result of the clustering is cluster information to be used to select training data to train the neural network), and wherein the image processing unit is configured to select or generate more valid information from a plurality of pieces of the information indicating the validity([0047], training data to be used to train the neural network 130 is selected based on the recognition accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and KANG, by substituting loss minimization in 

Claim 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view SATO(US 20200281570).
Regarding claim 8, Hyun teaches the ultrasonic imaging device according to claim 1. 
Hyun does not expressly teach 
wherein the neural network is configured to receive the reception signal and output the estimated reception signal, wherein the processor is configured to obtain a difference between the reception signal input to the neural network and the estimated reception signal output from the neural network, and calculate the information indicating the validity based on the difference, and wherein the image generation unit is configured to generate the ultrasonic image based on the estimated reception signal.

However, SATO teaches neural network (184 in FIG. 4) is configured to receive the reception signal( Input data relating  to fundamental wave signal in FIG.4 ) and output the estimated reception signal( Output data relating to non-linear signal in FIG.4), wherein the processor is configured to obtain a difference between the reception signal input to the neural network and the estimated reception signal output from the neural network( 62 in FIG. 11; [0103], The evaluation function 62 may compare the generated output data with the supervisory data  ), and calculate the information indicating the validity based on the difference( 62 in FIG. 11; [0103], The evaluation function 62), and wherein the image generation unit is configured to generate the ultrasonic image based on the estimated reception signal( [0103], ultrasonic image data generated based on a non-linear signal).


Regarding claim 11, Hyun teaches the ultrasonic imaging device according to claim 1.
Hyun does not expressly teach wherein the trained neural network has been trained using training data, and for the training data, a reception signal that is output by the ultrasonic probe when a transmission signal of an ultrasonic wave is transmitted from the ultrasonic probe to the subject and the ultrasonic probe receives an ultrasonic wave from the subject, is used as input data, and the reception signal output by the ultrasonic probe when a frequency of the transmission signal transmitted to the subject is higher than that of the input data is used as training reference data.
However, SATO teaches the trained neural network has been trained using training data, and for the training data, a reception signal that is output by the ultrasonic probe when a transmission signal of an ultrasonic wave is transmitted from the ultrasonic probe to the subject and the ultrasonic probe receives an ultrasonic wave from the subject, is used as input data((E) (F)(G) in FIG.10), and the reception signal output by the ultrasonic probe when a frequency of the transmission signal transmitted to the subject is higher than that of the input data is used as training reference data((H) in FIG. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and SATO, by substituting the neural network in Hyun with  the neural network taught by SATO, with motivation that “The learning apparatus 60 (ultrasonic diagnostic apparatus 1) may output various trained models in advance, for example before the factory shipment” ( SATO,  [0105])

Regarding claim 12, Hyun teaches the ultrasonic imaging device according to claim 1.
Hyun does not expressly teach wherein the trained neural network has been trained using training data, and for the training data, an ultrasonic image or a reception signal generated from a reception signal that is output by the ultrasonic probe when a transmission signal of an ultrasonic wave is transmitted from the ultrasonic probe to the subject and the ultrasonic probe receives an ultrasonic wave from the subject is used as input data, and the ultrasonic image generated from the reception signal output by the ultrasonic probe when a frequency of the transmission signal transmitted to the subject is higher than that of the input data is used as training reference data.
However, SATO teaches the trained neural network has been trained using training data, and for the training data, an ultrasonic image or a reception signal ((E) (F)(G) in FIG.10) generated from a reception signal that is output by the ultrasonic probe when a transmission signal of an ultrasonic wave is transmitted from the ultrasonic probe to the subject and the ultrasonic probe receives an ultrasonic wave from the subject is used as input data, and the ultrasonic image generated from the reception signal output by the ultrasonic probe when a frequency of the transmission signal transmitted to the subject is higher than that of the input data is used as training reference data((H) in FIG. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and SATO, by substituting the neural network in Hyun with  the neural network taught by SATO, with motivation that “The learning apparatus 60 (ultrasonic diagnostic apparatus 1) may output various trained models in advance, for example before the factory shipment” ( SATO,  [0105])

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Kandori (US 20110169510).

Hyun does not expressly  teach
 change a size of the image element according to a wavelength of the ultrasonic wave transmitted from the ultrasonic probe or received by the ultrasonic probe.
However, Kandori teaches
change a size of the image element according to a wavelength of the ultrasonic wave transmitted from the ultrasonic probe or received by the ultrasonic probe( [0035], The size of each pixel is determined by the wavelengths of detection-target ultrasonic waves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and Kandori, by changing pixel size in Hyun according to the wavelengths of ultrasonic waves as taught by Kandori, with motivation that “The size (thickness and diameter) of a vibration film in each cell is determined so that the vibration film can easily vibrate at the frequencies of detection-target ultrasonic waves” ( Kandori,  [0035])

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Nye (US 20200211694).
Regarding claim 15, Hyun teaches the ultrasonic imaging device according to claim 1
Hyun does not expressly teach:  wherein the processor is configured to warn a user when the validity indicated by the information indicating the validity is lower than a predetermined condition.
eural network classifications can be confirmed or denied (e.g., by an expert user, expert system, reference database, etc.)) when the validity indicated by the information indicating the validity is lower than a predetermined condition([0054], Once a desired neural network behavior has been achieved (e.g., a machine has been trained to operate according to a specified threshold, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hyun and an Nye, by notifying users of training neural network behavior, as taught by Nye, in the training process in Hyun, with motivation “that determine neural network behavior are updated based on ongoing interactions” (Nye, [0054])

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661